Chalmers, J.,
concurring.
In Tharington v. Smith, 8 Wall. 1, the Supreme Court of the United States held that a contract based on Confederate treasury-notes was valid. '
In Hanauer v. Woodruff, 15 Wall. 439, they held that a contract based on bonds issued by the State of Arkansas in aid of the Rebellion was invalid.
In Horn v. Lockhart, 17 Wall. 570, they held that the investment by a guardian of the funds of his ward in Confederate bonds, in pursuance of a statute of the State of Alabama, and in obedience to an order of the Probate Court of the State (a case on all fours with the one at bar), was invalid.
I confess myself unable to draw a distinction between the two last cases and the first one, it'not having been shown that the investment in the bonds was with the direct purpose and intention of aiding the insurrectionary government. If it was with no such purpose, but simply as an investment of funds or an exchange of property, wholly disconnected with any intention, wish, or purpose of assisting the Rebellion, the purchase of bonds seems to me to stand on the same footing as the contract for treasury-notes. But the Supreme Court of the United States think otherwise, and we are, in this class of cases, bound by their rulings.
In Hanauer v. Woodruff, supra, Mr. Justice Miller said that he could see no difference between dealing.in the bonds and the notes ; that he had given a reluctant assent, in Tharington v. Smith, to the proposition that a contract for the notes was valid; and, therefore, while he could perceive no difference between the two cases, he was glad to see the one limited and qualified by the other. I am like him in being unable to see the difference, but I am unlike him in thinking that Tharington v. Smith was wrong. I think the contract there ought to have been upheld, and so I think the transactions in the other two cases should have been also, unless it was shown that there was a direct purpose to aid the Confederate government, in the purchase of the bonds in the one case and the invest*592ment of the ward’s money in the other ; and there was no pre-tence of such showing in either case.
I assent, therefore, to the judgment of reversal in this case, solely because the Supreme Court of the United States has twice so ruled, and not because I think it right in itself, or consistent with the decision in Tharington v. Smith, supra.